 74DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Gypsum CompanyandUnited Cement, LimeandGypsumWorkersInternationalUnion,AFL-CIO,Petitioner.Case 12-RC-4631November 25, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS ANDKENNEDYOn August 9, 1974, the Regional Director for Region12 issued his Decision and Direction of Election in theabove-entitled proceeding in which he directedan elec-tion in a unit of all production and maintenance em-ployees of the Employer at the Employer's Tampa,Florida, plant.In his Decision the Regional Director concluded,inter alia,that as a result of the administrative investi-gation of Petitioner's showing of interest requested bythe Employer on the basis of alleged supervisory taint,the showing of interest was adequate.Thereafter, the Employer, in accordance with theNational Labor Relations Board's Rules andRegula-tions, Series 8, as amended, filed a timely request forreview of the Regional Director's decision contending,inter alia,that "recognized"supervisorshad not onlysolicited authorization cards but had in fact controlledthe distribution of cards to others who engaged in solic-iting.The Board by telegraphic order dated September 10,1974, granted the request for review and stayed theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor RelationsBoardhas delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thisproceeding with respect to the issues under review, andmakes the following findings:The Regional Director's administrative investigationof the Petitioner's showing of interest revealed that twosupervisors personally solicited and obtained signa-tures on a substantial number of the authorizationcards submitted in support of the petition herein. Inaddition, the investigation disclosed that one of thesesupervisors distributed cards to others in the plant forthem to solicit additional signatures. Additional cardswere signed and later returned to said supervisor whosigned them as "witness" and then turned them over tothe Petitioner. Thus, it is clear that the involvement ofthe supervisors in the organizing effort was so extensiveand pervasive as to taint the validity of Petitioner'sshowing of interest.'We conclude, therefore, in ac-cord with the Employer's contention, that because ofthe extensive involvement of certain supervisors in thesolicitation and distribution of the authorization cardssubmitted by Petitioner in support of the petition, theshowing of interest submitted is invalid and the petitionshould be dismissed.Accordingly, we shall dismiss the petition herein.'ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.IThe Regional Director was, of course, correct in holding that the ques-tion involving showing of interest could not properly be litigated at thehearing herein, since determination of showing of interest is purely anadministrative matter.Respondent's request for review urges the Board to ascertain the facts andreview the Regional Director's ruling, we have treatedit as anappeal fromthe Regional Director's ruling. We have examined the administrative fileunderlying the Regional Director's decision to process the petition based onhis showing of interest determination, and have concluded that the factsdeveloped in the course of that investigation were such as to have requiredan administrative dismissal of the petition, for the reasons set forth in thetext of this Decision.2The Toledo Stamping & Manufacturing Company,55NLRB 865(1944) In view of our disposition of the instant case, we need not considerother issues raised in the request for review215 NLRB No. 16